Hall, Judge.
After trial before the court without a jury, the court entered judgment for the plaintiff (defendant in error) *541in the full amount of the account sued on. The trial court overruled the motion for new trial of the defendant (plaintiff in error) on the general grounds, and the defendant assigns error on this judgment.
Decided September 18, 1962.
Jack K. Bohler, for plaintiff in error.
Zachary & Hunter, John C. Hunter, contra.
The defendant sought to establish that certain items included in the account were defective and were returned to the plaintiff with the agreement that they would be exchanged for other items, but the, plaintiff nevertheless charged the account with both the defective items and the items allegedly furnished in exchange. The plaintiff contended, on the other hand, that the parties reached an agreement as to the amount of credit due the defendant on account of the defective items, and that such credit was in fact given on the account. The evidence showed that all the disputed items were delivered and that a credit was given for some items of the kind in dispute, but was in conflict as to whether all the items the defendant claimed to be defective were returned, and as to whether other items included in the account were furnished in exchange for defective items. Held: ,
When the evidence, although in sharp conflict, supports the verdict, it is this court’s duty to affirm the judgment of the trial court denying the motion for new trial. Bibb Cigar & Candy Co. v. McSwain, 95 Ga. App. 659, 661 (98 SE2d 128); Thomas v. Smith, 91 Ga. App. 508 (86 SE2d 353); Hyde v. Fornara, 74 Ga. App. 438 (40 SE2d 151).

Judgment affirmed.


Felton, C. J., and Bell, J., concur.